PER CURIAM.
In this case the petitioner asks a review of the proceedings in the District Court overruling a demurrer which raised the question whether in the petition of creditors to adjudicate a natural person an-involuntary bankrupt it is necessary to specifically allege that the alleged bankrupt is not a wage earner nor a person engaged chiefly in farming or the tillage of the soil. The petition in the case is in the form prescribed in general orders of the Supreme Court, and besides contains averments consistent with the alleged bankrupt being a merchant, and not chiefly engaged in tilling the soil, and for that reason it is probably sufficient, or, if not sufficient because of the omission to specifically charge that the alleged bankrupt is not within the excepted class, the defect is one that may be cured by amendment.
However this may be, we deny the petition in this case, because this same matter as to the sufficiency of the petition of creditors, asking that petitioner herein may be adjudged an involuntary bankrupt, was involved in proceedings heretofore brought in this court by this same petitioner, which were disposed of at the last term of this court (see Beach v. Macon Grocery Co. [C. C. A.] 116 Fed. 143), wherein, if there were any errors or defects in the said petition the same were fully concluded and disposed of, and the petitioner herein is not entitled to any second petition for review of the same proceedings.
Petition denied, with costs.